         Case 1:16-cv-07098-JPC Document 116 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              10/26/2020

 Joseph Sohm,

                                 Plaintiff,
                                                            1:16-cv-07098 (JPO) (SDA)
                     -against-
                                                            ORDER SCHEDULING
 Scholastic, Inc.,                                          SETTLEMENT CONFERENCE

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, November 12, 2020 at 10:00 a.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               October 26, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
